485 S.E.2d 749 (1997)
268 Ga. 8
GEIGER
v.
The STATE.
No. S97A0568.
Supreme Court of Georgia.
May 5, 1997.
Coleman C. Eaton, Jr., Eady, Meadows & Eaton, College Park, for Hollis Q. Geiger.
Paul L Howard, Jr., Dist. Atty., Angelica M. Woo, Asst. Atty. Gen., Carl P. Greenberg, Asst. Dist. Atty., Michael J. Bowers, Atty. Gen., Paula K. Smith, Senior Asst. Atty. Gen., Atlanta, for State.
CARLEY, Justice.
Hollis Geiger was tried before a jury and found guilty of one count of malice murder *750 and several counts of aggravated assault. For the murder, the trial court sentenced Geiger to life and, for the aggravated assaults, it sentenced him to consecutive 20-year terms. Geiger's motion for a new trial was denied and he appeals from the judgments of conviction and sentences entered by the trial court on the jury's guilty verdicts.[1]
1. Citing Edge v. State, 261 Ga. 865(2), 414 S.E.2d 463 (1992), Geiger urges that the trial court erred in giving a sequential charge. A review of the transcript shows, however, that, when the trial court inquired if there were any objections to its charge, Geiger's counsel replied that he had none and did not reserve the right to object later. Accordingly, Geiger waived the right to enumerate any portion of the charge as error on appeal. Golden v. State, 263 Ga. 521(2), 436 S.E.2d 11 (1993). Moreover, Edge has no applicability where, as here, the conviction is for malice, rather than felony, murder. McGill v. State, 263 Ga. 81, 82(3), 428 S.E.2d 341 (1993). See also Jackson v. State, 267 Ga. 130, 133(12), 475 S.E.2d 637 (1996).
2. Geiger enumerates the general grounds. Construing the evidence most strongly in favor of his guilt shows the following: Believing that his brother was being held at gun-point in an apartment complex, he decided to take matters into his own hands. He armed himself with an assault rifle and went to the apartment complex. Upon his arrival, he encountered a crowd. He began firing the rifle, wounding several persons and killing one. There was no evidence that he fired either in self-defense or from provocation. According to him, he began firing because he thought he heard gunfire, but the only bullet casings found were those fired from Geiger's rifle. In his testimony, he admitted that he fired the rifle from no other reason than panic. This evidence authorized the trier of fact to find proof of Geiger's guilt of the malice murder and aggravated assaults beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). See also Hall v. State, 264 Ga. 85(1), 441 S.E.2d 245 (1994); Golden v. State, supra at 521(1), 436 S.E.2d 11.
Judgments affirmed.
All the Justices concur.
NOTES
[1]  Geiger committed the acts on July 18, 1993 and the grand jury indicted him on October 29, 1993. The jury returned its guilty verdicts on December 15, 1994 and the trial court entered its judgments of conviction and sentences on December 20, 1994. Geiger filed his motion for new trial on January 13, 1995 and the trial court denied that motion on August 7, 1995. Geiger filed his notice of appeal on September 5, 1995 and the case was docketed in this court on January 6, 1997. Geiger submitted his appeal for decision on March 3, 1997.